UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (94.7%) (a) Shares Value Aerospace and defense (5.5%) Airbus Group NV (France) 104,802 $6,578,422 Embraer SA ADR (Brazil) (S) 52,600 2,062,972 General Dynamics Corp. 88,400 11,234,756 Honeywell International, Inc. 131,000 12,198,720 L-3 Communications Holdings, Inc. 78,200 9,299,544 Northrop Grumman Corp. 107,400 14,151,024 Raytheon Co. 76,200 7,743,444 Rockwell Collins, Inc. 33,300 2,614,050 United Technologies Corp. 48,900 5,163,840 Airlines (1.3%) American Airlines Group, Inc. 132,700 4,708,196 Delta Air Lines, Inc. 213,500 7,718,025 Japan Airlines Co., Ltd. (Japan) (UR) 134,000 3,667,248 Auto components (0.3%) Dana Holding Corp. (S) 86,200 1,652,454 Johnson Controls, Inc. 61,400 2,701,600 Automobiles (0.8%) Ford Motor Co. 164,400 2,431,476 General Motors Co. 227,000 7,250,380 Banks (9.6%) Bank of America Corp. 1,282,745 21,870,802 Citigroup, Inc. 541,450 28,057,939 Fifth Third Bancorp 125,300 2,508,506 JPMorgan Chase & Co. 634,686 38,233,485 SVB Financial Group (NON) 18,600 2,084,874 Wells Fargo & Co. 563,620 29,234,969 Beverages (0.9%) Coca-Cola Enterprises, Inc. 56,300 2,497,468 Dr. Pepper Snapple Group, Inc. 29,800 1,916,438 PepsiCo, Inc. 69,400 6,460,446 Biotechnology (0.4%) Gilead Sciences, Inc. (NON) 41,900 4,460,255 Building products (0.1%) Allegion PLC (Ireland) 35,733 1,702,320 Capital markets (4.4%) Carlyle Group LP (The) 195,500 5,954,930 Charles Schwab Corp. (The) 330,400 9,710,456 E*Trade Financial Corp. (NON) 62,200 1,405,098 Goldman Sachs Group, Inc. (The) 36,169 6,639,543 Greenhill & Co., Inc. (S) 88,000 4,091,120 KKR & Co. LP 261,198 5,824,715 Morgan Stanley 301,664 10,428,524 State Street Corp. 127,700 9,399,997 WisdomTree Investments, Inc. (NON) (S) 200,800 2,285,104 Chemicals (1.9%) Axiall Corp. 73,800 2,642,778 Dow Chemical Co. (The) 247,200 12,963,168 Huntsman Corp. 157,300 4,088,227 Linde AG (Germany) 16,128 3,099,167 Symrise AG (Germany) 37,755 2,006,965 Commercial services and supplies (0.8%) ADT Corp. (The) (S) 70,287 2,492,377 Tyco International, Ltd. 176,475 7,865,491 Communications equipment (1.0%) Cisco Systems, Inc. 485,900 12,230,103 Consumer finance (0.6%) Capital One Financial Corp. 93,472 7,629,185 Containers and packaging (0.3%) MeadWestvaco Corp. 89,100 3,647,754 Diversified consumer services (—%) ITT Educational Services, Inc. (NON) (S) 142,583 611,681 Diversified financial services (0.8%) CBOE Holdings, Inc. 52,100 2,788,653 CME Group, Inc. 93,900 7,507,775 Diversified telecommunication services (1.2%) AT&T, Inc. (S) 126,600 4,461,384 Verizon Communications, Inc. 217,572 10,876,424 Electric utilities (1.5%) American Electric Power Co., Inc. 52,200 2,725,362 Edison International 87,000 4,865,040 Exelon Corp. 233,200 7,949,788 NextEra Energy, Inc. 39,900 3,745,812 Electrical equipment (0.4%) Eaton Corp PLC 86,000 5,449,820 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 196,300 3,796,442 Energy equipment and services (2.0%) Aker Solutions ASA (Norway) 47,354 190,314 Aker Solutions ASA 144A (Norway) (NON) 121,344 1,208,765 Ezion Holdings, Ltd. (Singapore) 974,640 1,383,420 Halliburton Co. 157,800 10,179,678 Oil States International, Inc. (NON) 34,300 2,123,170 Schlumberger, Ltd. 65,489 6,659,576 Transocean, Ltd. (Switzerland) (S) 100,200 3,203,394 Food and staples retail (1.5%) CVS Health Corp. 239,200 19,037,928 Food products (1.9%) Hershey Co. (The) 43,500 4,151,205 Kellogg Co. 113,100 6,966,960 Kraft Foods Group, Inc. 66,600 3,756,240 Mead Johnson Nutrition Co. 38,600 3,714,092 Mondelez International, Inc. Class A 175,200 6,003,228 Health-care equipment and supplies (3.1%) Abbott Laboratories 95,000 3,951,050 Baxter International, Inc. 164,000 11,770,280 Covidien PLC 35,954 3,110,381 Medtronic, Inc. 153,600 9,515,520 St. Jude Medical, Inc. 83,800 5,038,894 Zimmer Holdings, Inc. 60,400 6,073,220 Health-care providers and services (1.5%) Aetna, Inc. 65,800 5,329,800 Catamaran Corp. (NON) 55,800 2,351,970 CIGNA Corp. 42,100 3,818,049 HCA Holdings, Inc. (NON) 59,100 4,167,732 UnitedHealth Group, Inc. 46,700 4,027,875 Hotels, restaurants, and leisure (1.0%) Hilton Worldwide Holdings, Inc. (NON) 207,000 5,098,410 Intrawest Resorts Holdings, Inc. (NON) 110,295 1,066,553 Penn National Gaming, Inc. (NON) 305,842 3,428,489 Vail Resorts, Inc. 36,200 3,140,712 Household durables (0.8%) PulteGroup, Inc. 215,000 3,796,900 Whirlpool Corp. 41,700 6,073,605 Household products (0.3%) Colgate-Palmolive Co. 39,000 2,543,580 Energizer Holdings, Inc. 11,400 1,404,594 Independent power and renewable electricity producers (1.2%) Calpine Corp. (NON) 381,733 8,283,606 NRG Energy, Inc. 242,500 7,391,400 Industrial conglomerates (2.3%) General Electric Co. 711,770 18,235,547 Siemens AG (Germany) 92,875 11,069,441 Insurance (4.7%) ACE, Ltd. 38,600 4,047,982 Allstate Corp. (The) 46,100 2,829,157 American International Group, Inc. 277,500 14,990,550 Assured Guaranty, Ltd. 200,567 4,444,565 Chubb Corp. (The) 20,117 1,832,256 Everest Re Group, Ltd. 12,900 2,089,929 Hartford Financial Services Group, Inc. (The) 344,400 12,828,900 MetLife, Inc. 164,913 8,859,126 Prudential Financial, Inc. 36,900 3,244,986 Prudential PLC (United Kingdom) 226,783 5,037,030 Internet and catalog retail (0.2%) Bigfoot GmbH (acquired 8/2/13, cost $673,479) (Private) (Brazil) (F) (RES) (NON) 29 394,114 Zalando SE (acquired 09/30/13, cost $1,300,403) (Private) (Germany) (F) (RES) (NON) 54,230 1,325,383 Zalando SE (Germany) (NON) 28,263 767,498 Internet software and services (1.0%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 86,600 7,694,410 Google, Inc. Class C (NON) 8,174 4,719,341 IT Services (0.5%) Computer Sciences Corp. 70,800 4,329,420 Fidelity National Information Services, Inc. 34,600 1,947,980 Media (3.0%) CBS Corp. Class B (non-voting shares) 147,700 7,901,950 Comcast Corp. Class A 186,700 10,040,726 DISH Network Corp. Class A (NON) 86,800 5,605,544 Liberty Global PLC Ser. C (United Kingdom) 199,670 8,189,465 Time Warner, Inc. 60,800 4,572,768 WPP PLC (United Kingdom) 90,378 1,807,751 Metals and mining (1.1%) Barrick Gold Corp. (Canada) 155,400 2,278,164 BHP Billiton, Ltd. (Australia) 97,705 2,874,816 Freeport-McMoRan, Inc. (Indonesia) 195,952 6,397,833 Goldcorp, Inc. (Toronto Exchange) (Canada) 38,800 893,564 Newmont Mining Corp. 51,200 1,180,160 Multi-utilities (0.8%) Ameren Corp. 100,800 3,863,664 CMS Energy Corp. 62,400 1,850,784 PG&E Corp. (S) 95,200 4,287,808 Multiline retail (0.8%) Macy's, Inc. 83,800 4,875,484 Target Corp. 82,000 5,139,760 Oil, gas, and consumable fuels (11.2%) Anadarko Petroleum Corp. 37,000 3,753,280 Cabot Oil & Gas Corp. 193,700 6,332,053 Cheniere Energy, Inc. (NON) 34,800 2,785,044 Chevron Corp. 121,800 14,533,176 CONSOL Energy, Inc. 95,700 3,623,202 EnCana Corp. (Canada) 186,996 3,970,503 Energen Corp. 34,100 2,463,384 EOG Resources, Inc. 36,600 3,624,132 EP Energy Corp. Class A (NON) (S) 208,300 3,641,084 Exxon Mobil Corp. 275,518 25,912,468 Gaztransport Et Technigaz SA (France) 31,351 1,854,558 Gulfport Energy Corp. (NON) 92,200 4,923,480 Kodiak Oil & Gas Corp. (NON) 468,900 6,362,973 Marathon Oil Corp. 271,600 10,209,444 MPLX LP 43,800 2,581,572 Noble Energy, Inc. 26,700 1,825,212 Nordic American Tankers, Ltd. (Norway) (S) 200,500 1,593,975 Occidental Petroleum Corp. 51,986 4,998,454 QEP Resources, Inc. 274,900 8,461,422 Royal Dutch Shell PLC ADR (United Kingdom) 257,758 19,623,117 Scorpio Tankers, Inc. 144,600 1,201,626 Southwestern Energy Co. (NON) 73,200 2,558,340 Suncor Energy, Inc. (Canada) 155,215 5,617,094 Paper and forest products (0.6%) International Paper Co. 109,200 5,213,208 Louisiana-Pacific Corp. (NON) (S) 196,531 2,670,856 Personal products (0.5%) Coty, Inc. Class A 388,881 6,435,981 Pharmaceuticals (10.3%) AbbVie, Inc. 110,600 6,388,256 Actavis PLC (NON) 44,100 10,640,448 AstraZeneca PLC ADR (United Kingdom) 236,500 16,895,560 Bristol-Myers Squibb Co. 155,300 7,948,254 Eli Lilly & Co. 154,700 10,032,295 Johnson & Johnson 175,800 18,738,522 Merck & Co., Inc. 359,425 21,306,714 Pfizer, Inc. 668,254 19,760,271 Sanofi ADR (France) 129,700 7,318,971 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 96,500 5,186,875 Zoetis, Inc. 187,402 6,924,504 Real estate investment trusts (REITs) (0.8%) Altisource Residential Corp. (R) 113,427 2,722,248 American Tower Corp. (R) 48,000 4,494,240 Equity Lifestyle Properties, Inc. (R) 73,600 3,117,696 Semiconductors and semiconductor equipment (2.3%) Fairchild Semiconductor International, Inc. (NON) (S) 127,600 1,981,628 Intel Corp. 324,400 11,295,608 Lam Research Corp. 100,163 7,482,176 Micron Technology, Inc. (NON) 259,300 8,883,618 Software (2.0%) Microsoft Corp. 233,700 10,834,332 Oracle Corp. 310,000 11,866,800 TiVo, Inc. (NON) 199,500 2,552,603 Specialty retail (2.1%) Bed Bath & Beyond, Inc. (NON) (S) 61,600 4,055,128 Gap, Inc. (The) 111,300 4,640,097 Home Depot, Inc. (The) 49,100 4,504,434 Michaels Cos., Inc. (The) (NON) 153,000 2,674,440 Office Depot, Inc. (NON) 632,100 3,248,994 Select Comfort Corp. (NON) 137,000 2,866,040 Tile Shop Holdings, Inc. (NON) (S) 275,000 2,543,750 WH Smith PLC (United Kingdom) 93,828 1,644,377 Technology hardware, storage, and peripherals (2.6%) Apple, Inc. 142,900 14,397,175 Hewlett-Packard Co. 166,910 5,920,298 NetApp, Inc. 56,600 2,431,536 Samsung Electronics Co., Ltd. (South Korea) 3,604 4,034,646 SanDisk Corp. 37,000 3,624,150 Western Digital Corp. 28,700 2,793,084 Textiles, apparel, and luxury goods (0.1%) Coach, Inc. 39,400 1,403,034 Thrifts and mortgage finance (0.5%) Radian Group, Inc. (S) 483,487 6,894,525 Tobacco (1.0%) Altria Group, Inc. 83,500 3,835,990 Philip Morris International, Inc. 100,700 8,398,380 Trading companies and distributors (0.4%) WESCO International, Inc. (NON) (S) 63,300 4,953,858 Wireless telecommunication services (0.5%) Vodafone Group PLC ADR (United Kingdom) 184,010 6,052,089 Total common stocks (cost $865,100,075) INVESTMENT COMPANIES (0.7%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 227,600 $9,493,196 Total investment companies (cost $9,912,062) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 8,543 $926,911 Total convertible preferred stocks (cost $854,294) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 47,837,395 $47,837,395 Putnam Short Term Investment Fund 0.06% (AFF) Shares 56,760,507 56,760,507 U.S. Treasury Bills with an effective yield of 0.12%, February 5, 2015 (SEGSF) $120,000 119,991 U.S. Treasury Bills with an effective yield of 0.01%, January 22, 2015 (SEGSF) 81,000 80,996 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) 39,000 38,998 U.S. Treasury Bills with an effective yield of zero%, December 18, 2014 (SEGSF) 180,000 179,993 Total short-term investments (cost $105,017,836) TOTAL INVESTMENTS Total investments (cost $980,884,267) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 33,023 $— 5/6/15 (3 month USD-LIBOR-BBA plus 0.48%) BofA MLTR GOLD Index $(528,463) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,273,863,815. (b) The aggregate identified cost on a tax basis is $993,030,210, resulting in gross unrealized appreciation and depreciation of $349,645,458 and $21,385,417, respectively, or net unrealized appreciation of $328,260,041. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,719,497, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $35,202,363 $217,122,072 $195,563,928 $12,116 $56,760,507 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $47,837,395, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $45,963,366. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 18,700 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $532,331 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $528,463 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $419,980 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $109,513,874 $4,219,626 $1,719,497 Consumer staples 77,122,530 — — Energy 163,969,618 3,428,292 — Financials 268,051,835 5,037,030 — Health care 194,755,696 — — Industrials 117,593,984 21,315,111 — Information technology 118,780,704 4,034,646 — Materials 41,975,712 7,980,948 — Telecommunication services 21,389,897 — — Utilities 44,963,264 — — Total common stocks Convertible preferred stocks — 926,911 — Investment companies 9,493,196 — — Short-term investments 56,760,507 48,257,373 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(528,463) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	$—	$528,463 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: OTC total return swap contracts (notional)$2,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Total Assets: OTC Total return swap contracts*# $– $– Total Assets $– $– Liabilities: OTC Total return swap contracts*# 528,463 528,463 Total Liabilities $528,463 $528,463 Total Financial and Derivative Net Assets $(528,463) $(528,463) Total collateral received (pledged)##† $(419,980) Net amount $(108,483) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
